PAGE, J.
This action was brought to recover damages for breach of a lease by the defendant’s refusal to take possession of the premises and pay rent thereunder. Judgment was recovered for the amount of the rent for the full term, less rent received on a reletting to another
[1,2] The plaintiff had a lease of an apartment which she desired to rent furnished for a short term. It is claimed that the defendant entered into- a lease of the premises for a term of six months and that the lease is evidenced by certain telegrams and a letter. It is evident, however, that these did not constitute the lease, for it was understood that the lease was to be prepared by the landlord’s agent, whose consent was necessary to a sublease. It was contended that the defendant from the first made it a condition of hiring that there should be rooming and toilet facilities for the colored manservant. When the lease was presented for her signature, there was a clause providing that no male servants were allowed to room on the floor where this apartment was situated, and it appeared that there were no- toilet facilities provided for male servants on that floor.
[3] When the defendant called upon the landlord’s agent, prior to the commencement of the term, she stated that she had a negro manservant, and then the agent was prevented from stating what he said in reply by the court sustaining an objection, to which the defendant excepted. The agent should have been allowed to state the conversation, for, if it appeared that the landlord refused to allow defendant’s manservant upon the premises, it would show that the plaintiff was unable to- give a lease upon the terms that had been agreed upon, and would have been a complete justification for the defendant’s refusal to- sign the lease and take possession of the premises.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.